Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/20, 1/21/20 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KUKULYA et al. (US20190279067), in view of Karabacak et al. (2018/0196152 A1).
Re-claims 1, 2, KUYULA et al. teach receiving, by a reporting device on a vessel, from a tag associated with an item, a signal (see e.g. paragraphs 0114, 0063, 0139, 0011, 0021  --The system generally comprises a tracking vehicle 16 which serves to follow, communicate, monitor, approach, and track a target marked with the inventive tag. --The Tag comprises the capability to both receive and transmit signals. In many embodiments a single communications system 26 comprises both functionalities. In other embodiments, transmitter and receiver capabilities are provided by separate components, such as when the transmitting capability is based on the emission of light from an LED, and the receiver detects acoustic signals, allowing for real-time communication of position parameters and locational information via a transponder to the tracker vehicle. In some embodiments, the tag receives and transmits acoustic signals to the vehicle following the tag (e.g., tagged target). ----  the monitoring vessel's tracking system will maintain positional information of or communication with the tag.
-In one embodiment, the method further includes utilizing the tracking vehicle to maintain at least real-time locational information of the tagged target.) 
 On start-up, the tracker vehicle 16 begins its mission using an initial assumption of the target's 14 location. As the tracker navigates towards the specified location, the vehicle then autonomously determines the actual relative location of the target using its on-board navigation system 64 (e.g., USBL acoustic navigation system). This navigation system allows the tracker to accurately estimate range and bearing to the tag communication system attached to the target. Once the vehicle has localized the target, it will then begin to estimate the target's track, course, and speed. Using these continually updating estimates, the vehicle autonomously re-plans its mission path. The path is executed by moving the tracker in discrete angles and speeds. The tracker will engage its propulsion system and steering fins, as commonly known in the art to execute movements, referred to herein as positioning parameters. [0132] -  the tracker automously analyzes data gathered by the imaging system during a maneuver, and executes additional maneuvers to image or sense the target as needed, for example perform fly-bys on different sides or angles relative to the target to develop a complete electromagnetic profile of the target. -- While the tracker utilizes the tag's positional information obtained through the communications system to track the target)
d)- providing, by the reporting device, the recorded information to a computing device.
(see e.g. paragraphs 0120, 0041, 0063- the tracker further transmits the data to another source such as a nearby monitoring vessel or land monitoring facility 20   [0041]- The monitoring vessel is often where a remote user analyzes the data and information received from the inventive system. However, the monitoring vessel may be unmanned and automated, and purely serves to transmit the data to another source). 
---a method of claim 1 further comprising: arriving, by the vessel, at a location recorded in the information associated with the environment of the vessel at the time the reporting device determines that the item is not on the vessel (see e. g. paragraph 0130 - On start-up, the tracker vehicle 16 begins its mission using an initial assumption of the target's 14 location. As the tracker navigates towards the specified location, the vehicle then autonomously determines the actual relative location of the target using its on-board navigation system 64 (e.g., USBL acoustic navigation system). This navigation system allows the tracker to accurately estimate range and bearing to the tag communication system attached to the target. ---Once the vehicle has localized the target, it will then begin to estimate the target's track, course, and speed. Using these continually updating estimates, the vehicle autonomously re-plans its mission path. The path is executed by moving the tracker in discrete angles and speeds. The tracker will engage its propulsion system and steering fins, as commonly known in the art to execute movements, referred to herein as positioning parameters.)
-transmitting a signal to a release mechanism of the item to activate a release of a marker associated with the item, allowing the marker to rise to a surface of a body of water; (see e. g. paragraphs 0011, 0016, 0055 -- smart tag can be commanded to release from its target, as opposed to the current time-based release, improving tag recovery or preventing the tag from being discovered.   --the actuator mechanism includes a release mechanism that is configured to release the tag device from the target when a release command signal is received by the receiver.  -- Optionally, some embodiments further contain a buoyancy compensation mechanism 33 such that the tag is buoyant, and once the tag 12 is released from its target 14, it will float to the surface for recovery. )
KUKULYA et al. do not explicitly teach the following limitations.
However, Karabacak et al. teach the signal indicating that the item is on the vessel.-- determining, by the reporting device, that the item is on the vessel; and recording, by the reporting device, information indicating that the item is on the vessel (see e. g. paragraphs 0066, 0022- The vessel collects the buoy and thereby the buoyancy element (811) and the data acquisition unit first and can use winching means such as an on deck winch to roll the cable onto a winch and collect the system (812) by winching it up from the ocean bottom. The data can be collected from the system by reading the memory. In some cases the data acquisition unit could also comprise a communications device with the capacity to transmit data by means of a wired or a wireless connection to external devices for further processing. Data can thus be collected (813) from the data acquisition unit without the need for opening the system.
0022 Having the data acquisition unit act as an anchor unit -- which means that it the location of the anchor is reliably known and the system can always be found back by tracing back the anchoring location, which has the added benefit that the system can always be found if the anchoring location is known.)
The Examiner notes that acts as both a tag and a reporting device.  Its location is always known.  Therefore, when the vessel collets the buoy and the unit, it is known that the buoy and the unit are on the vessel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify KUKULYA et al. and include the step of recording information indicating that the item is on the vessel, as taught by Karabacak et al., in order to provide the added benefit of an increased deployment readiness, rapid collection of the system, and the easy of data extraction(see e.g. paragraph 0066).

Re-claim 3, KUKULYA et al. teach a method of claim 1 wherein recording further comprises recording a unique identifier of the tag (see e.g. paragraphs 0011, 0017 – smart tag;) - 
Re-claim 5, KUKULYA et al. teach a method of claim 1 wherein recording further comprises recording a location at which the signal from the tag was no longer detected by the reporting device (see e.g. paragraphs 0063, 0127 -- the times the acoustic signal cannot be detected).
Re-claim 6, KUKULYA et al. teach a method of claim 1 wherein recording, by the reporting device, information further comprises recording a speed of the vessel (see e. g. paragraphs 0067, 0133, 0140 -- the vehicle can decrease its speed to stay with the target or it can maintain its speed and do a fly-by, then circle back or decrease speed).
Claim 7 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KUKULYA et al. (US20190279067), in view of Karabacak et al. (2018/0196152 A1), in further view of IM TAE HO et al. (KR101858845B1).
Re-claim 4, KUKULYA et al., in view of Karabacak et al., do not teach the following limitation.
However, IM TAE HO et al. teach a method of claim 1 wherein recording further comprises recording a time at which the signal from the tag was no longer detected by the reporting device.(see e.g. pages 9, 20, 11 -If the mechanical connection between the fish 7 and the buoy 11 is cut off when the sensor group 30 installed in the fish 7 is used in common with the fish 7 from the sensor group 30 of the fish 7, The sensor 11 is not provided with the detection signal. Through this experiment, the buoy (11) can determine whether the fish is lost or not.
--An information transmission control unit electrically connected to the electronic automatic identification unit, for determining a dropout of the fishing gear when the electrical connection is cut off and controlling transmission of the acoustic sensor; 
-- The sensor configuration shown in FIG. 4 is included in the sensor group, and thus, the sensor group directly connected to the fishing gear may be provided with an acoustic sensor, a pressure sensor, an image sensor, a tension sensor, a magnetic sensor, And detects a signal depending on a connection state with the fish or a separation state between the fish and the detected signal detects the state signal of the fish through the fish state detection unit.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify KUKULYA et al., in view of Karabacak et al., and include the step of recording a time at which the signal from the tag was no longer detected by the reporting device,  as taught by IM TAE HO et al., in order to perform control and notify the control center immediately when the loss of the fishing gear is judged. (see e.g. page 17).

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over IM TAE HO et al. (KR101858845B1).
Re-claim 1, IM TAE HO et al. teach a method for underwater gear tracking, the method comprising:
b) -determining, by the reporting device, that the item is not on the vessel; c)- recording, by the reporting device, information associated with the environment of the vessel at a time the reporting device determines that the item is not on the vessel, without input from an operator of the vessel; (see e.g. pages 10, 9, 16, 18-- The sensor group connected to the fishing gear includes a tension sensor for detecting the tension of the rope connected to the fishing rod. When a dropout of the fishing gear is detected by comparing the detected value of the tension sensor with a previously stored value, the fishing gear position control signal can be generated through the acoustic transmission unit at regular intervals under the control of the information transmission / reception control unit.
---In addition, the buoy 11 may be further provided with an underwater information transmitting and receiving device 6 and configured to be able to receive a fishing ground position confirmation signal transmitted from the state sensor of the fishing ground. Further, when the dropout of the fishery occurs, the underwater information transmitting / receiving device 6 of the buoy 11 can be configured to generate the fishery location search signal. That is, the buoy 11 may further include a configuration of an underwater information transmitting / receiving device provided on a ship to be described later.
--- From the detection signal of the sensor group connected to the fishing gear 7 and from the magnetic identification signal of the fishing gear 7, the position of the fishing gear and the ocean information related to the fishing gear. The marine information is transmitted to the electronic automatic identification unit 11 through the electrical connection path by the wire (Step 110). The marine information may be transmitted as an acoustic signal through underwater communication.
-- The oceanographic information detected in the present invention includes at least one of ocean information (tide, algae, water temperature, salinity), wave information (wave height, wave direction, period), weather information (wind velocity, wind direction, air pressure, (Turbidity, pH, chlorophyll, etc.). In addition, various information including direction information of ocean current, velocity information, water temperature information of sea water, and salinity information can be collected.
d)- providing, by the reporting device, the recorded information to a computing device.
--And a control center for receiving the radio signal of the connection system and managing the management marine using the ship as a repeater,
---the control center (1) automatically collects information on all maritime information in the managed ocean. The underwater information integrated into the control center 1 can be transmitted to the control center 1 through the management vessel 3, the ship 5 and the buoy 11, And then transmitted.
With respect to the following limitation: a) - receiving, by a reporting device on a vessel, from a tag associated with an item, a signal indicating the item is on the vessel; 
IM TAE HO et al. teach a ship for receiving a radio signal and a gear position confirmation signal of the connection system  --- the distance between the fishery location information and the location information of fishing vessels is determined. If the distance is within a certain range, the fishery location is transmitted as a radio signal to the surrounding ocean It is possible to perform control to notify the fishing vessel or the management vessel in operation. (see e.g. pages 5, 18).
Therefore, it would have been obvious to a person or ordinary skill in the art, before the effective filing date of the invention to modify IM TAE HO et al. with the signal indicating that the item is on the vessel, in order further manage the vessel in operation.

Claim 7 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
November 17, 2021